Exhibit 99.1 For Immediate Release: Contact: Stephen Kuchen 732-739-2900, x603 skuchen@pacifichealthlabs.com PacificHealth Laboratories, Inc. Announces Appointment of New President & Chief Operating Officer Former Cadbury Schweppes Americas Beverages Sports, Energy & Water Executive To Bring Formidable Industry Experience to PacificHealth MATAWAN, NJ, November 29, 2007 - -PacificHealth Laboratories, Inc. (OTCBB: PHLI), a nutrition technology company, today announced the appointment of Jason Ash as the Company’s President and Chief Operating Officer (“COO”) as well as a member of the Company’s Board of Directors, effective January 3, 2008. Mr. Ash will assume the role of President from Dr. Robert Portman, who will continue to serve as Chief Executive Officer, Chief Scientific Officer, and Chairman of the Board of Directors. Mr. Ash will also assume COO duties currently held by Stephen P. Kuchen, who will continue to serve as Chief Financial Officer, Treasurer, Secretary, and a Director of the Company. Mr. Ash brings a decade worth of experience in commercial brand management and consumer marketing to PacificHealth, and most recently he served as General Manager
